Citation Nr: 1626118	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  10-01 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease. 

2.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy prior to September 30, 2014, and over 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to November 1969.

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The claim was remanded by the Board in April 2011 to obtain medical records and an examination, and again in August 2014 to obtain an examination.  

The Veteran testified before the undersigned at a travel board hearing in October 2010.  A transcript of the hearing is of record.  The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS). There are also records in Virtual VA.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Following the August 2014 remand, the Veteran was provided with a VA examination of the back in September 2014.  Afterward, the AOJ issued decisions continuing the 20 percent evaluation for degenerative disc disease, and increasing the initial evaluation of his left lower extremity radiculopathy to 40 percent, effective September 30, 2014.  See December 2014 supplemental statement of the case; December 2014 rating decision.  

Review of the record shows no indication the Veteran is satisfied with the decision to increase the evaluation of his radiculopathy to 40 percent, or the decision to assign an effective date of September 30, 2014.  Thus, unless he states otherwise, it is presumed the Veteran continues to seek the highest possible rating for his disabilities, and therefore the claims are all still on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

In the April 2016 brief, the Veteran asserts his back condition has worsened since the September 2014 VA examination.  He indicates he has increased radicular complaints due to worsening of his spinal stenosis.  The Board also observes that he underwent back surgery shortly after the September 2014 VA examination.  See October 2014 operative note.  Where a Veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  In light of the Veteran's statement that his symptoms have worsened, and the additional medical treatment including surgery, a new VA examination is warranted.

The Board also notes that the September 2014 VA examiner records a history of incapacitating episodes due to intervertebral disc syndrome.  According to 38 C.F.R. § 4.71a, Diagnostic Code 5243, the Veteran may be entitled to a higher evaluation for intervertebral disc syndrome if there is evidence of incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. (Note 1).

While the September 2013 VA examiner diagnoses intervertebral disc syndrome with a history of incapacitating episodes, he does not indicate whether the Veteran has been prescribed bed rest by a physician, or whether his intervertebral disc syndrome has been treated by a physician.  Likewise, the record does not contain any reference to physician-prescribed bed rest.  On remand, the Veteran should be asked to provide any evidence of physician-prescribed bedrest to support a higher evaluation for incapacitating episodes. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or identify any outstanding treatment records pertaining to treatment to his back since September 2014.  The Veteran should also be asked to provide evidence of physician-prescribed bedrest, and/or treatment for intervertebral disc syndrome.  All appropriate steps should be taken to request records identified by the Veteran which are not of record.

2.  Following completion of the above, schedule an examination to determine the nature and extent of the Veteran's current back disabilities.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  The examiner is to perform all required and necessary tests, to include range of motion testing.  The examiner must fully describe the current status of the Veteran's back disabilities, specifically commenting on functional range of motion following pain.

The examiner shoulder note the presence of any nerve group involvement, and the extent to which there is complete or incomplete paralysis.  The examiner should also comment on whether the claims file or other available evidence contains findings of physician-prescribed bedrest.  

A complete rationale must be provided for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims, including entitlement to a TDIU, based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

